Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-15, 21-24 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushijima et al (US 6,147,336) cited by applicant.  Regarding claims 12, 21 and 30, Ushijima discloses induction heaters for heating food, fluids or the like comprising a fan unit (13) including a fan wheel (12) mounted for rotation about a .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima et al (US 6,147,336) cited by applicant.  Regarding claims 16 and 25, Ushijima discloses substantially all features of the claimed invention except the conductor has windings arranged in at least two different planes.  However, Ushijima discloses in prior art (Figure 11), a conductor (97) has windings arranged in at . 
Claims 19-20 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ushijima et al (US 6,147,336) cited by applicant, in view of Swayne et al (US 2017/0343221).  Ushijima discloses substantially all features of the claimed invention except a cooking appliance rear wall, said heating element configured to heat the cooking appliance rear wall in the operating state. Swayne discloses a cooking appliance rear wall (48), said heating element (42) configured to heat the cooking appliance rear wall in the operating state (Figure 3).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in Ushijima the cooking appliance rear wall, said heating element configured to heat the cooking appliance rear wall in the operating state as taught by Swayne in order to provide more heat to the cavity since the rear wall being a part of convection heating system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                       /QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/20/2021